
	
		II
		111th CONGRESS
		2d Session
		S. 3475
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 10, 2010
			Mr. Bennet introduced
			 the following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To provide tighter control over and
		  additional public disclosure of earmarks.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Up Earmarks Act of
			 2010 or the CUE
			 Act of 2010.
		2.GAO audit of Senate earmarks
			(a)In generalNot later than March 31 of each year, the
			 Comptroller General shall submit an audit to Congress of 5 percent of Senate
			 earmarks for the current fiscal year chosen at random.
			(b)DetailsThe audit required by subsection (a) shall
			 include—
				(1)an adequate amount of earmarks of small and
			 large programs;
				(2)50 percent of earmarks that have been
			 requested by at least one Democratic Senator and 50 percent requested by at
			 least one Republican Senator; and
				(3)50 percent of earmarks requested by members
			 of the Senate Committee on Appropriations and 50 percent requested by Senators
			 not on the Senate Committee on Appropriations.
				3.Strengthening point of order against
			 airdropped items in conference reportsSubparagraphs (c) and (d) of paragraph 8 of
			 rule XLIV of the Standing rules of the Senate are amended by striking
			 three-fifths and inserting two-thirds.
		4.Improving earmarks Web siteThe Secretary of the Senate and the Clerk of
			 the House of Representatives shall take such steps as are necessary to improve
			 the Web site earmarks.gov to—
			(1)make earmarks more easily searchable by the
			 requesting member of Congress and by any federally registered lobbyist who
			 requested such earmark; and
			(2)ensure that the Web site is user friendly
			 and does not include extraneous information.
			5.Hearings on earmarksIt is the sense of the Senate that—
			(1)the subcommittees of the Committee on
			 Appropriations should hold hearings on earmark requests in excess of
			 $1,000,000, during which Members who request said earmarks should be invited to
			 testify; and
			(2)the subcommittees of the Committee on
			 Appropriations shall hold hearings on earmark requests in excess of $5,000,000,
			 during which Members who request said earmarks shall be invited to
			 testify.
			6.Increased earmark transparency and
			 prohibiting earmarks to private for-profit entitiesRule XLIV of the Standing Rules of the
			 Senate is amended by adding at the end thereof the following:
			
				13.(a)All congressionally directed spending items
				shall be included in the text of an appropriations or authorization bill and
				any conference report related to that appropriations or authorization
				bill.
				(b)Not later than 48 hours after the request,
				each request for a congressionally directed spending item for an appropriations
				or authorization bill made by a Senator shall be posted on the Senator’s Web
				site. The posting of the request for a congressionally directed spending item
				shall include the name and location of the specifically intended recipient, the
				purpose of the congressionally directed spending item, the name of any
				federally registered lobbyist who materially participated in requesting that
				the earmark submission be made by that Senator, and the dollar amount
				requested. If there is no specifically intended recipient, the posting shall
				include the intended location of the activity, the purpose of the
				congressionally directed spending item, and the dollar amount requested.
				(c)It shall not be in order to consider an
				appropriations or authorization bill, amendment, or conference report if it
				contains a congressionally directed spending item for a private for-profit
				entity.
				.
		7.Disclosure by non-profits of private
			 for-profit earmark beneficiariesEach Senator shall—
			(1)require any eligible entity that requests
			 an earmark submission from that Senator to include a written disclosure in that
			 earmark request of the identity of any for profit, private company that might
			 directly benefit financially from the award of the earmark; and
			(2)submit the identity of the beneficiary
			 disclosed under paragraph (1) in writing to the Senate Committee on
			 Appropriations with any corresponding earmarks request made by the Senator and
			 include the beneficiary disclosure in the disclosure of earmarks required to be
			 posted on the Web site of the Senator by paragraph 13 of rule XLIV of the
			 Standing Rules of the Senate.
			8.Amendment to the Lobbying Disclosure Act of
			 1995 requiring reporting information on the employer of a
			 lobbyistSection 5(b) of the
			 Lobbying Disclosure Act of 1995 (2 U.S.C. 1604(b)) is amended—
			(1)in paragraph (4), by striking the
			 and after the semicolon;
			(2)in paragraph (5), by striking the period
			 and inserting ; and; and
			(3)by inserting at the end the
			 following:
				
					(6)for each client, the amount of
				congressional earmarks requested from Congress on behalf of the client and a
				detailed accounting of each such
				earmark.
					.
			
